Citation Nr: 0947506	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  05-33 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to August 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

A hearing was held at the RO before the undersigned in April 
2007.  In October 2007 the Board reopened this previously 
denied claim remanded the issue for further development.  The 
requested development has been completed and the Board now 
continues with its review of the appeal.


FINDINGS OF FACT

1.  The Veteran has a bilateral hearing loss disability 
pursuant to 38 C.F.R. § 3.385.

2.  The Veteran had hearing loss upon entering active 
service.

3.  The competent medical evidence of record does not 
indicate that the Veteran's current hearing loss is due to or 
was aggravated by his active service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
the Veteran's active duty service; nor may it be presumed.  
38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In January 2004 and March 2006, the agency of original 
jurisdiction (AOJ) sent letters to the Veteran providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), to include as interpreted by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board notes that the 
March 2006 notice letter was not timely; it did not predate 
the initial adjudication.  No prejudice resulted, however, 
because the claim was readjudicated after the March 2006 
letter was issued.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of fully compliant notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board notes that VA's duty to assist includes the 
responsibility to obtain any relevant records from the Social 
Security Administration (SSA).  Voerth v. West, 13 Vet. App. 
117, 121 (1999); Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  
The RO was instructed to obtain any SSA records during the 
previous remand.  The RO requested these records in November 
2007.  No records were found to exist for the dates of 
inquiry.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO obtained VA treatment records 
dated from January 1987 to May 2007.  The Veteran was 
afforded VA examinations in June 2006 and August 2009.  
Significantly, neither the Veteran nor his representative 
have identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


II.  Service Connection

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110.  
If a chronic disorder such as an organic disease of the 
nervous system is manifest to a compensable degree within one 
year after separation from service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

However, the absence of documented hearing loss while in 
service is not fatal to a claim for service connection.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a 
Veteran does not meet the regulatory requirements for a 
disability at separation, he can still establish service 
connection by submitting evidence that a current disability 
is causally related to service.  Hensley v. Brown, 5 Vet. 
App. 155, 159-60 (1993).  

Under 38 C.F.R. § 3.385, for the purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent. 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded to the Veteran.

The Veteran seeks entitlement to service connection for 
bilateral hearing loss.  The Veteran contends that his 
hearing was damaged as a result of his active service.  

The Veteran was noted to have hearing loss upon entering 
active service.  During his enlistment examination dated in 
August 1978 he was afforded an audiological evaluation.  The 
evaluation  revealed pure tone threshold levels, in decibels, 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
20
25
35
LEFT
30
25
25
30
15

The Veteran reported during the examination that he had ear 
infections as a child.

The Veteran reports, including during the April 2007 hearing, 
having trouble hearing during service.  He stated that he had 
several field hearing tests where he tested poorly or failed.  
There are no records of these encounters.  He also stated 
that he had fluid draining from his right ear.  The Veteran's 
hearing was not tested upon separation from service.  When he 
returned home, the Veteran states that his family and friends 
immediately noticed his bad hearing.  His brothers, sisters, 
and parents wrote letters explaining how they noticed a 
change in his hearing and behavior when he returned from 
active service.  The Veteran and his family also described 
how his hearing made it difficult for him to find a job.  

The Veteran's post-service medical evidence consists solely 
of VA treatment records.  A review of these records reveals 
that he first complained of decreased hearing in January 
1987.  At this time he reported that the hearing in his right 
ear was worse than the hearing in his left ear.  He said that 
this had been ongoing for the past two months.  The Veteran 
reported a history of fluid draining from his ears. 

The Veteran sought treatment again in December 1987.  
Audiograms taken at that time were roughly the same as those 
obtained in January 1987.  This evidenced that the course of 
treatment was ineffective or that an infection had returned.  
The Veteran's puretone thresholds were moderately reduced 
across all frequencies bilaterally.  The Veteran complained 
of continued middle ear problems despite the treatment 
regimen.  

In February 1988 the Veteran was diagnosed with left 
conductive hearing loss and an exploratory tympanotomy with 
ossicular reconstruction was performed to repair a 
perforation of the tympanic membrane.  The Veteran's right 
ear was also examined while he was under anesthesia.  During 
the operation doctors found a fixed malleus with a normal 
incus and stapes, and a deep retraction pocket in the right 
ear that was not able to be fully evacuated.  It was found 
that the Veteran would need a right tympanotomy in the 
future.

The Veteran had a follow up appointment in March 1988.  He 
felt that his hearing was improved at that time.  

In December 1988 the Veteran had surgery to repair his right 
tympanic membrane.  At that time a right tympanoplasty with 
canal wall mastoidectomy was performed along with removal of 
malleus and incus and placement of Siltastic sheeting.  The 
Veteran was diagnosed with extensive cholesteatoma of the 
right middle ear cavity.  The doctors stated that the Veteran 
may need ossicular reconstruction about six months after this 
one.  The reconstruction could not be completed with this 
surgery because of the extensive cholesteatoms.

In January 1989 the Veteran was afforded an audiology 
evaluation, which revealed pure tone threshold levels, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
50
--
60
LEFT
5
15
30
--
30

Speech recognition was measured as 100 percent in the right 
ear and 88 percent in the left ear. 

In November 1989 the Veteran complained of decreased hearing.  
He was given another audiology evaluation revealing pure tone 
threshold levels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
50
45
45
60
LEFT
10
10
35
20
30

This demonstrated a worsening in the Veteran's hearing over 
the course of the year.  Upon examination the Veteran's 
tympanic membrane was found to be intact.  It could not be 
established if the cartilage under the tympanic membrane had 
slipped.  

In August 1989 the Veteran had a right ossicular 
reconstruction.  The Veteran had a Sheehy partial ossicular 
prosthesis inserted and tolerated the procedure well.

In March 1990 the Veteran was noted to have conduction 
hearing loss on the right and slight high frequency loss on 
the left with normal hearing for conversational levels of 
speech on the left.  

In May 1990 the Veteran reported an experience at work where 
his hearing dramatically improved for a short period.  After 
this event the hearing leveled off but was still improved 
overall.  The Veteran's left ear was found to be unchanged at 
this time and only slight improvement in the right ear was 
noted.  The Veteran was instructed to continue treatment with 
periodic audiograms to monitor loss.

In June 1990 the Veteran complained of decreased hearing 
bilaterally.  A physical examination conducted at that time 
was unremarkable.  

The Veteran complained of a punctured right eardrum in April 
1991.  He believed he had punctured it with a Q-tip in 
January and reported occasional drainage.  He also reported 
improved hearing in March, but only when he touched his ear.  
The Veteran's left ear was found to be stable and unchanged.  
The Veteran's right ear showed significant improvement for 
puretones from 250 Hertz to 2000 Hertz since last evaluation 
in May 1990.  

In December 1995 the Veteran was treated for a seizure.  Upon 
examination the Veteran was found to have a distorted left 
tympanic membrane.  There were no exudates in the ear canal, 
but there seemed to be a perforation anteriorly and 
inferiorly.  The Veteran's right tympanic membrane was 
somewhat obscured.  There was a bloody exudate in the ear 
canal as well as cerumen.  

In April 1997 the Veteran complained of drainage from his 
ears.  He denied experiencing any pain at that time.  

In October 2004 the Veteran's ears were examined.  The 
Veteran's right ear showed external auditory canal erythema 
and tenderness.  His tympanic membrane was intact with 
erythemetous and sclerosis present.  The posterior superior 
portion revealed a bowl likely secondary to mastoid surgery 
in the past.  There was no ear effusion.  The left ear had 
mild external auditory canal erythema.  The tympanic membrane 
was intact but there was a poor mobile to pseumo-otoscopy and 
modified valsalva.  There was no ear effusion.  The Veteran 
was given a course of antibiotics at this time.

In November 2004 the Veteran reported drainage from both 
ears.  He explained that he had experienced this in his right 
ear for years but that his left ear had recently begun to 
drain.  He reported hearing loss and tinnitus in both ears 
but denied otalgia, vertigo, dizziness, fever, or chills.  
The Veteran reported recent treatment for otitis externa but 
did not finish his course of antibiotics.  

The Veteran was afforded a VA examination in June 2006.  The 
Veteran earned badges for sharpshooting and hand grenades 
during service.  He reported post service noise exposure 
while working as a farm laborer without cabbed tractors and 
while working in factories.  The Veteran did not report 
attending concerts and gave up hunting 10 years prior to the 
examination.

The Veteran reported head trauma during a car accident when 
he was 16.  He did not experience dizziness and had no family 
history of hearing loss.  The Veteran reported chronic ear 
infections since childhood but did not have an infection or 
pain in his ears at the time of the examination.  The Veteran 
reported a history of tinnitus that started during childhood.

The Veteran was afforded an audiology evaluation, which 
revealed pure tone threshold levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
60
70
75
90
LEFT
20
30
30
35
55

Speech recognition was measured as 84 percent in the right 
ear and 96 percent in the left ear. 

The examiner stated that the Veteran had mixed type hearing 
loss in his right ear which was moderately severe to 
profound.  In the Veteran's left ear he had conductive 
hearing loss categorized as mild to moderate.  The examiner 
found that an aggravation of the pre-existing hearing loss 
was not caused by or the result of exposure to military 
acoustic trauma during basic training or in service as a 
radar repairman.  The examiner based this opinion on the fact 
that the Veteran's preexisting hearing loss did not 
disqualify him from active service, because the presence of 
conductive hearing loss serves as a rudimentary hearing 
protection, and because the Veteran did not suffer any 
conductive hearing loss or acoustic trauma resulting in 
perforation of the tympanic membrane during service.

The Veteran was afforded another VA examination in August 
2009.  The Veteran was given an audiology evaluation, which 
revealed pure tone threshold levels, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
75
85
90
95
100
LEFT
20
25
30
40
55

Speech recognition was measured as 94 percent in the right 
ear and 96 percent in the left ear. 

Upon examination the Veteran's ear canals were clear.  His 
tympanic membranes were unremarkable on the left and showed 
some scarring on the right.  The right ear was noted to have 
severe to profound hearing loss across all frequencies and 
the left ear had mild to moderate hearing loss.  The examiner 
found that it was more likely than not that the Veteran's 
hearing loss was not associated with military noise exposure.  
The examiner stated that it was more likely that the 
Veteran's hearing loss was attributable to his middle ear 
symptoms.

In light of the evidence the Veteran is not entitled to 
service connection for bilateral hearing loss.  While the 
Veteran does have hearing loss pursuant to 38 C.F.R. § 3.385, 
the Veteran had hearing loss prior to military service and 
there is no medical evidence suggesting that his hearing loss 
was permanently aggravated by noise exposure in the military.  
38 U.S.C.A. § 1131.

The medical evidence does not support the Veteran's 
contention that his hearing loss was caused or aggravated by 
military service.  The Veteran's enlistment examination noted 
hearing loss upon entering active service.  While the Veteran 
reports that he had his hearing tested at several points 
during service, where he failed or performed poorly, there 
are no records of these examinations or complaints about 
hearing loss, ear pain, or other problems while in service.  
The Veteran was released from service early and did not 
participate in a separation examination.  

Additionally, although the Veteran's family submitted 
statements on his behalf indicating that they noticed his 
hearing loss when he returned home from service in 1981, the 
Veteran did not seek treatment for any hearing loss until 
1987, six years after separating from service.  While the 
Veteran and his loved ones are competent to report that they 
noticed changes in his hearing and communication, and the 
Board finds their accounts credible, as each is a layperson 
without medical expertise, they are not qualified to address 
questions requiring medical training for resolution, such as 
a diagnosis or medical opinion as to etiology.  See Grottveit 
v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The VA examinations also indicate that the Veteran's hearing 
loss is not attributable to active service because he did not 
experience any event or injury in service which could have 
caused his hearing loss or aggravated existing hearing loss.  
In fact, one examiner stated that the type of hearing loss 
the Veteran experienced protects him from further hearing 
loss due to loud noise exposure.  Also, the Veteran reported 
a history of hearing loss and ear pain dating back to 
childhood where he experienced frequent ear infections.  As 
such, the Veteran is not entitled to service connection for 
bilateral hearing loss.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against entitlement to service connection 
for hearing loss, the doctrine does not apply.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


